DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-4 are pending and currently under examination. 

Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, Mizuno et al. (‘051) discloses vacuum carburizing a steel composition having 0.15 to 0.25 weight percent carbon, 0.90 to 1.30 weight percent silicon and 0.20 to 0.50 weight percent chromium at a temperature in the range of 900 to 1050⁰C such that the carbon content becomes 0.9 to 1.5% ([0019], [0046-0050], [0066-0067] and [0104]); air cooling at a rate of 0.2 to 5⁰C/s to induce a pearlite transformation (abstract, [0087] and [0105]); and induction hardening thereafter [0106]. However, the chromium content of Mizuno et al. (‘051) does not overlap the range of the instant invention and tempering is not specified in Mizuno et al. (‘051). 
	
	Claims 2-4 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 2, Mizuno et al. (‘051) discloses vacuum carburizing a steel composition having 0.15 to 0.25 weight percent carbon, 0.90 to 1.30 weight percent silicon and 0.20 to 0.50 weight percent chromium at a temperature in the range of 900 to 1050⁰C such that the carbon content becomes 0.9 to 1.5% ([0019], [0046-0050], [0066-0067] and [0104]); air cooling at a rate of 0.2 to 5⁰C/s to induce a pearlite transformation (abstract, [0087] and [0105]); and induction hardening thereafter [0106]. However, the chromium content of Mizuno et al. (‘051) does not overlap the range of the instant invention and tempering is not specified in Mizuno et al. (‘051). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759